EMPLOYMENT AGREEMENT

This Employment Agreement ("Agreement") is made and entered into by and between
Robert Newton ("Employee") and PC Mall, Inc. ("PC Mall" or the "Company"),
effective June 8, 2004 (the "Effective Date").

RECITALS

A.                    PC Mall is a rapid response direct marketer of computer
hardware, software, peripheral, and electronics products.  The Company engages
in the highly competitive market of offering hardware, software, peripherals,
components, and accessories for users of computer products, as well as
electronic equipment.

B.                     The Company has spent significant time, effort, and money
to acquire and develop certain goodwill and Proprietary Information (as defined
below) that it considers vital to its business, and which has become of great
value to PC Mall in amassing its clientele and maintaining its operations. 

C.                    The Company also has developed a substantial body of
Proprietary Information regarding the methods and systems of operation, which is
used by the Company for the acquisition and management of client accounts.  PC
Mall has also acquired, at great expense and time, Proprietary Information
regarding the particularized needs of its clientele, including information
regarding its client's finances, marketing, operations, and product needs.  The
Company has, at all times, kept its Proprietary Information secret, and such
information has given the Company a competitive advantage over others engaged in
the same type of business.

D.                    The Company desires to employ Employee as General Counsel
of PC Mall, Inc.  Employee desires to accept such employment with the Company on
the terms and conditions set forth in this Agreement.

TERMS OF EMPLOYMENT

NOW, THEREFORE, in consideration of the benefits to be derived from the mutual
observance of the agreements and covenants hereinafter contained, the parties
agree, covenant, and represent as follows:

1.         Position And Responsibilities.

1.1       Employment.  The Company hereby employs Employee as the General
Counsel of PC Mall, Inc.  Employee will work at the Company's headquarters in
Torrance, California, or at such other location as PC Mall may from time to time
direct.  Employee shall perform all services appropriate to his position as
General Counsel, as well as such other services as may be assigned from time to
time by the Company.  The Company shall retain full discretion and control over
the means and methods by which Employee performs the above services, and of the
places that Employee renders such services.

1.2       Devotion Of Time To The Business.  Employee shall devote his entire
professional time to his employment with PC Mall, and shall expend his best
efforts on behalf of the Company.  Employee agrees to abide by all policies,
rules, regulations, and decisions adopted by the Company during the Employee's
employment with the Company.  Except upon prior written consent by the Company,
Employee will not, during any time he is employed by the Company:  (i) accept
any other employment; or (ii) engage, directly or indirectly, in any other
business activity (whether or not pursued for pecuniary advantage) that might
interfere with Employee's duties and responsibilities under this Agreement or
create a conflict of interest with the Company.

2.         Warranties And Conditions Of Employment.

2.1       Employee represents and warrants that he will not use for the benefit
of, disclose to the Company, or induce the Company to use any confidential or
proprietary information belonging to any former employer or any other entity
unless he has the advance, written permission from the employer or entity to do
so, or unless the Company has been granted such permission.

2.2       Employee represents and warrants that he has not entered into any
agreements or understandings with any former employer or entity that would
affect his ability to work for, or devote his full and best efforts to his
employment with the Company.

3.         Compensation And Benefits.

3.1       Base Salary.  As compensation for Employee's services, the Company
will pay to Employee an annual base salary in the gross amount of $250,000 (the
"Base Salary"), payable in accordance with the Company's regularly established
payroll practices.

3.2       Annual Bonus:  Employee will be eligible to earn an annual bonus in
the total amount of $50,000, which will be paid quarterly in accordance with the
Company's existing, or to be established, annual bonus plan or program.  The
Company's annual bonus plan or program is subject to change from time to time by
the Company in its sole discretion.  The Company guarantees that Employee will
receive the full amount of $12,500 (gross) for the first full quarter in which
he is employed by the Company.  Thereafter, no bonus quarterly bonus installment
will be guaranteed to Employee.

   3.3       Payment of State Bar Dues and Education Expenses Related to
License.  PC Mall shall pay for Employee's license renewal fees for the State
Bar of California.  PC Mall shall also reimburse Employee for all education
expenses associated with Employee's efforts to maintain his license to practice
law in the State of California.

3.4       Stock Options.  Subject to approval by the Company's Board of
Directors, Employee will be granted an option to purchase an aggregate of 50,000
shares of the Company's common stock (the "Option") at an exercise price equal
to the closing price (i.e. the last sale price) of the Company's common stock on
June 8, 2004.  The Option shall vest in equal quarterly installments over a
period of three years.  The option agreement will provide for partial
acceleration of vesting in the event of a Change in Control involving the
Company (as defined in the Stock Incentive Plan) as follows: the Option will
vest as to the next four unvested quarterly installments, if any, together with
a prorated portion of the remaining unvested quarterly installment.  Vesting of
Employee's option will be subject to Employee's continued employment by the
Company.  The Option shall expire 90 days after Employee's termination of
employment by the Company.  Employee's entitlement to the Option is conditioned
upon the execution by Employee and the Company of a stock option agreement and
shall be subject to its terms and the terms of the Stock Incentive Plan.

3.5       Benefits.  Employee shall be eligible to participate in the Company's
benefit plans made generally available to similarly situated employees of the
Company, including group medical, life and disability insurance, and retirement
programs.  Employee's eligibility to participate in the Company's benefit plans
shall be in accordance with the terms of the benefit plans established by the
Company or the governing plan documents, which may be amended from time to time
in the Company's sole discretion.

  3.6       Vacation.  Employee shall be entitled to take paid vacation pursuant
to the Company's existing policies regarding paid vacations.  Employee will
accrue four weeks of paid vacation per year.  Employee's vacation time will
accrue on a monthly basis at a rate of 1.66 days per month.  Vacation time that
is not used may be carried over to the next calendar year, but Employee will
cease to accrue vacation time beyond his annual entitlement (i.e., 20 days). 
Vacation accruals will recommence after Employee has taken vacation and his
accrued vacation time has dropped below the maximum annual entitlement.

3.7       Withholdings.  The Company shall have the right to deduct and withhold
amounts from all payments as required under applicable law.  Additional amounts
may be withheld from payments to the extent such withholding is authorized in
writing by Employee.

4.         Employment At Will.

4.1       At any time, the Company or Employee may terminate Employee's
employment for any reason, or no reason at all, with or without cause, and
without prior notice.  The Company will pay Employee all compensation then due
and owing.  Thereafter, all of the Company's obligations under this Agreement
shall cease.  The Company may discipline, demote, or dismiss Employee as
provided in this Section notwithstanding anything to the contrary contained in
or arising from any statements, policies, or practices of the Company relating
to the employment, discipline, or termination of its employees.

4.2       If, however, the Company terminates Employee's employee without Cause
(as defined below in Section 4.4) at any point, upon execution of a severance
and release agreement that is acceptable to the Company's Board of Directors and
that contains, among other things, a release provision, PC Mall shall pay
Employee the equivalent of three months of Base Salary.  This severance payment
will be paid in equal installment over a period of three months.  After the
Company has satisfied its severance payment obligations under this Section, all
obligations of the Company under this Agreement shall immediately cease.

4.3       Notwithstanding Section 4.2, the Company may terminate Employee's
employment for Cause at any time, without prior notice, and without any
obligation to pay any severance.  If Employee is terminated for Cause, the
Company shall pay Employee all compensation to which he is entitled up through
the date of termination and thereafter, all obligations of the Company shall
immediately cease.

4.4       For purposes of this Agreement, the term "Cause" shall mean: (i) a
material breach of any term set forth in this Agreement; (ii) Employee's failure
to follow the reasonable instructions of the Company; (iii) misconduct on
Employee's part that is materially injurious to the Company, monetarily or
otherwise, including misappropriation of trade secrets, fraud, or embezzlement;
(iv) Employee's conviction for fraud or any other felony; or  (v) if Employee
exhibits in regard to his employment unavailability for service, misconduct,
dishonesty, or habitual neglect.

5.         Termination Obligations.

  5.1       Resignation From All Offices And Directorships.  In the event
Employee's employment is terminated for any reason, Employee shall be deemed to
have resigned voluntarily from all offices, directorships, and other positions
held with the Company, if he was serving in any such capacities at the time of
termination.

5.2       Cooperation With The Company.  In the event that Employee's employment
is terminated for any reason, Employee will cooperate with the Company in the
winding up or transferring to other employees any pending work or projects. 
Employee will also cooperate with the Company in the defense of any action
brought by any third party against the Company that relates to Employee's
employment with the Company.

5.3       Return Of Documents And Other Information.  Employee agrees that all
property, including, without limitation, all equipment, tangible Proprietary
Information, documents, books, records, reports, notes, contracts, lists,
computer disks (and other computer-generated files and data), and copies
thereof, created on any medium and furnished to, obtained by, or prepared by
Employee in the course of, or incident to his employment, belongs to the Company
and shall be returned promptly to the Company upon termination of Employee's
employment for any reason.

5.4       Termination Of Benefits.  All benefits to which Employee is otherwise
entitled shall cease upon Employee's termination, unless explicitly continued
either under this Agreement or under any specific written policy or benefit plan
of the Company.

6.         Proprietary Information; Non-Disclosure; and Non-Solicitation.

  6.1       Proprietary Information:  For purposes of this Agreement,
"Proprietary Information" means all information and any idea in whatever form,
tangible or intangible, whether disclosed to or learned or developed by
Employee, pertaining in any manner to the business of the Company or to the
Company's affiliates (including subsidiaries), consultants, customers, and
business associates, unless:  (i) the information is or becomes publicly known
through lawful means; (ii) the information was rightfully in Employee's
possession or part of my general knowledge prior to his employment by the
Company; or (iii) the information is disclosed to Employee without confidential
or proprietary restriction by a third party who rightfully possesses the
information and did not learn of it, directly or indirectly, from the Company. 
Employee further understands that the Company considers the following
information to be included, without limitation, in the definition of Proprietary
Information:  (a) techniques, development tools and processes, computer
printouts, computer programs, design manuals; (b) information about costs,
profits, revenues, margins and markets; (c) plans for future development and new
product concepts; (d) customer names, addresses, telephone numbers, facsimile
numbers, credit card numbers, contact persons and customer preferences; (e)
vendor names, addresses, telephone numbers, facsimile numbers, contact persons,
vendor preferences and pricing; (f) marketing plans, bidding information, costs
of product, services and other items, proposal information, proposal methods and
policies, price schedules, product profit margins, price setting methods and
policies, customer service methods and policies and service plans and policies;
(g) product plans, product development plans, product specifications, sources of
supply, methods of operation and related materials conceived, created or reduced
to practice in the performance of services for the Company; (h) the Company's
business plans, accounting records, computer records, computer systems,
networking and telecommunication systems, management information systems and
programs, audits and other financial data related to products and services
provided by the Company; (i) labor rates, commission rates and plans, commission
schedules, employee lists, employee performance evaluations and related
information, employee titles, outside contracting sources and rates, benefit
costs and research reports; and (j) all documents, books, papers, and other data
of any kind and description, including electronic data recorded or retrieved by
any means, that have been or will be given to Employee by the Company (or any
affiliate of it), as well as written or verbal instructions or comments.

  6.2       Non-Disclosure.  Employee agrees that his work with the Company will
involve access to and creation of Proprietary Information.  Employee further
agrees to hold all Proprietary Information in strict confidence and never to use
or disclose any Proprietary Information to anyone at any time, including after
the termination of his employment, except to the extent necessary to carry out
his responsibilities as an employee of the Company, or as specifically
authorized in writing by an authorized officer of the Company, other than
Employee.

6.3       Location And Reproduction.  Employee shall maintain at his work
station and any other place under his control only such Proprietary Information
as he has a current "need to know."  Employee shall return to the appropriate
person or location or otherwise properly dispose of Proprietary Information once
that need to know no longer exists.

  6.4       Return Of Third Party Information: Employee represents and warrants
that he has returned all property, information, and trade secrets belonging to
all prior employers, if any.

  6.5       Non-Solicitation: Employee understands and agrees that, because of
his responsibilities at the Company, he will help to develop, and will be
exposed to the Company's business strategies, information on customers and
clients, and other valuable Proprietary Information, and that use or disclosure
of such Proprietary Information in breach of this

 Agreement would be extremely difficult to detect or prove.  Employee
acknowledges that the Company's relationships with its employees, customers,
clients, vendors, and other persons are valuable business assets.  Therefore,
Employee agrees as follows:

                                                (a)    Employee shall not, for a
period of two years after he is no longer employed by the Company, directly or
indirectly solicit, induce, recruit, or encourage any officer, director, or
employee of the Company, or any of the Company's affiliates, to leave the
Company or terminate his or her employment with the Company;

                                                (b)    Employee shall not, for a
period of one year after he is no longer employed by the Company:  (i) divert or
attempt to divert any business from the Company or any of the Company's
affiliates; (ii) interfere with any business relationship or contract between
the Company, including the Company's affiliates, and any of its customers,
clients, members, vendors, business partners, or suppliers; or (iii) for the
purpose of selling products or services competitive with the Company's or the
Company's affiliates, solicit any person, firm, corporation or entity of any
kind, that was a customer, client or prospective client of the Company at any
time during the one year period preceding the termination date of Employee's
employment.

6.6       Injunctions.  Employee acknowledges that the restrictions contained in
Section 6 are reasonable and necessary in view of the nature of Company's
businesses, in order to protect the legitimate interests of Company, and that
any violation thereof would result in irreparable injury to Company.  Therefore,
Employee agrees that, in the event of a breach or threatened breach by Employee
of the provisions of the paragraphs above, the Company shall be entitled to
obtain from any court of competent jurisdiction, preliminary and permanent
injunctive relief restraining Employee from any violation of the foregoing. 

7.         Arbitration.

7.1       The Company and Employee hereby agree that, to the fullest extent
permitted by law, any and all claims or controversies between them (or between
Employee and any present or former officer, director, agent, or employee of the
Company or any parent, subsidiary, or other entity affiliated with the Company)
shall be resolved by final and binding arbitration.

  7.2       Claims subject to arbitration shall include, without limitation,
contract claims, tort claims, claims relating to compensation and stock options,
as well as claims based on any federal, state, or local law, statute, or
regulation, including but not limited to any claims arising under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, and the California Fair Employment and Housing
Act.  However, claims for unemployment benefits, workers' compensation claims,
and claims under the National Labor Relations Act shall not be subject to
arbitration.

  7.3       Any arbitration proceeding shall be conducted in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association ("the AAA Rules").  The arbitrator shall apply the same
substantive law, with the same statutes of limitations and same remedies that
would apply if the claims were brought in a court of law.

7.4       Either the Company or Employee may bring an action in court to compel
arbitration under this Agreement and to enforce an arbitration award. 
Otherwise, neither party shall initiate or prosecute any lawsuit or claim in any
way related to any arbitrable claim, including without limitation any claim as
to the making, existence, validity, or enforceability of the agreement to
arbitrate.  Nothing in this Agreement, however, precludes a party from filing an
administrative charge before an agency that has jurisdiction over an arbitrable
claim.  Moreover, nothing in this Agreement prohibits either party from seeking
provisional relief pursuant to Section 1281.8 of the California Code of Civil
Procedure

.7.5       All arbitration hearings under this Agreement shall be conducted in
Los Angeles, California, unless otherwise agreed by the parties.  The
arbitration provisions of this  Agreement shall be governed by the Federal
Arbitration Act ("FAA"), unless the FAA does not apply, in which case the
California Arbitration Act shall apply.  In all other respects, this Agreement
shall be construed in accordance with the laws of the State of California,
without reference to conflicts of law principles.

7.6       Each party shall pay its own costs and attorney's fees, unless a party
prevails on a statutory claim, and the statute provides that the prevailing
party is entitled to payment of its attorneys' fees.  In that case, the
arbitrator may award reasonable attorneys' fees and costs to the prevailing
party as provided by law. The Company agrees to pay the costs and fees of the
arbitrator to the extent required by law.

7.7       The parties also understand and agree that this agreement  constitutes
a waiver of their right to a trial by jury of any claims or controversies
covered by this agreement.  the parties agree that none of those claims or
controversies shall be resolved by a jury trial.

   8.         Severability.

8.1       Severability Of Unenforceable Provisions.  The provisions of this
Agreement are severable.  In the event that any one or more of the provisions
contained in this Agreement, or the application thereof in any circumstances is
held invalid, illegal, or unenforceable in any respect for any reason, the
validity and enforceability of any such provision in every other respect and of
the remaining provisions of this Agreement shall not be in any way impaired or
affected, it being intended that all of the rights and privileges contained in
this Agreement shall be enforceable to the fullest extent permitted by law.

8.2       Scope.  To the extent that any provision hereof is deemed
unenforceable by virtue of its scope, but could be enforceable by reducing the
scope, Employee and the Company agree that same shall be enforced to the fullest
extent permissible under the laws and public policies applied in the
jurisdiction in which enforcement is sought, and that the Company shall have the
right, in its sole discretion, to modify such invalid or unenforceable provision
to the extent required to be valid and enforceable. 

9.         Successors.

            This Agreement and the rights and obligations of the parties hereto
shall be binding upon and inure to the benefit of any successor or successors of
the Company by way of reorganization, merger, acquisition or consolidation, and
any assignee of all or substantially all of the Company's business and
properties. 

10.       Amendments; Waivers.

            This Agreement may not be orally modified or amended.  It may only
be modified or amended by an instrument in writing signed by Employee and by a
duly authorized representative of the Company, other than Employee.  No failure
to exercise and no delay in exercising any right, remedy, or power under this
Agreement shall operate as a waiver thereof or as a waiver of any other right,
remedy, or power, nor shall any single or partial exercise of any right, remedy,
or power hereunder preclude any other or further exercise of any other right,
remedy, or other power provided herein or by law or in equity.

11.       Notices.

            All notices, requests, demands, and other communications hereunder
shall be in writing, and shall be delivered in person, by facsimile, or by
certified or registered mail with return receipt requested.  Each such notice,
request, demand, or other communication shall be effective:  (a) if delivered by
hand, when delivered at the address specified in this Section; (b) if given by
facsimile, when such facsimile is transmitted to the telefacsimile number
specified in this Section and confirmation is received; or (c) if given by
certified or registered mail, three days after the mailing thereof.  Notices
shall be delivered as follows:

> > > > > > > > If to the Company:
> > > > > > > > 
> > > > > > > > PC Mall, Inc.
> > > > > > > > 
> > > > > > > > Care of: PC Mall, Inc.
> > > > > > > > 
> > > > > > > > 2555 W. 190th Street
> > > > > > > > 
> > > > > > > > Torrance, CA  90504
> > > > > > > > 
> > > > > > > > Attention: Frank Khulusi
> > > > > > > > 
> > > > > > > > Fax: (310) 353-7411
> > > > > > > > 
> > > > > > > >  
> > > > > > > > 
> > > > > > > > With a copy to:
> > > > > > > > 
> > > > > > > > Morrison & Foerster LLP
> > > > > > > > 
> > > > > > > > 19900 MacArthur Boulevard, 12th Floor
> > > > > > > > 
> > > > > > > > Irvine, California 92612
> > > > > > > > 
> > > > > > > > Attention:  Robert M. Mattson, Esq.
> > > > > > > > 
> > > > > > > > Fax:  (949) 251-0900

> > > > > > > > If to the Employee:
> > > > > > > > 
> > > > > > > >  
> > > > > > > > 
> > > > > > > > Robert Newton
> > > > > > > > 
> > > > > > > > 2803 Corte Esmeralda
> > > > > > > > 
> > > > > > > > San Clemente, California 92673

Any party may change its address by notice giving notice to the other party of a
new address in accordance with the foregoing provisions.

12.       Assignment. 

            No benefit hereunder shall be subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge, and any attempt to do
so shall be void.  The Company shall be permitted to assign this Agreement to
any affiliate or any successor.

13.       Integration. 

            This Agreement is intended to be the final, complete, and exclusive
statement of the terms of Employee's employment by the Company.  This Agreement
supersedes all other prior and contemporaneous agreements and statements,
whether written or oral, express or implied, pertaining in any manner to the
employment of Employee, and it may not be contradicted by evidence of any prior
or contemporaneous statements or agreements.  To the extent that the practices,
policies, or procedures of the Company, now or in the future, apply to Employee
and are inconsistent with the terms of this Agreement or the offer letter, the
provisions of this Agreement shall control.

14.       Interpretation. 

           The language in all parts of this Agreement shall be in all cases
construed simply according to its fair meaning and not strictly for or against
any party.  Whenever the context requires, all words used in the singular will
be construed to have been used in the plural, and vice versa.  The descriptive
headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not control, limit, or affect the interpretation or
construction of any of the provisions herein.

15.       Governing Law. 

            This Agreement has been negotiated and executed in the State of
California and shall in all respects be governed by and interpreted in
accordance with the laws of the State of California without giving effect to
principles of conflict of laws. 

 

** SIGNATURES ON NEXT PAGE **

 

EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT AND UNDERSTANDS ITS
CONTENTS.  EMPLOYEE FURTHER ACKNOWLEDGES THAT THE COMPANY HAS ADVISED HIM OF HIS
RIGHT TO CONSULT WITH LEGAL COUNSEL OF HIS OWN CHOICE CONCERNING THIS
AGREEMENT.  BY SIGNING THIS AGREEMENT, EMPLOYEE AND THE COMPANY AGREE TO BE
BOUND BY ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT.

The parties have executed this Agreement on the dates noted below.

 

 

 

Dated: June 8, 2004________   /s/ Frank Khulusi_____________    

PC MALL, INC.

          By: Frank Khulusi____________           Title: President_____________
      Dated: June 8, 2004________   /s/ Robert Newton___________    

ROBERT NEWTON

 

 